Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mestrum (WO 2019042550 A1).
In regard to claim 10, Mestrum discloses a clamping system (Fig. 1, 10) for connecting a first and a second tube whose opposite ends have clamping surfaces protruding from cylindrical outer surfaces of said tubes (Figs. 1 and 5, 10 is capable of connecting to two pipes having flared or flanged ends), 
the system comprising a collar which comprises a belt (Fig. 1, 20) able to be clamped around said clamping surfaces (Figs. 1 and 5, 20 is capable of connecting to two pipes having flared or flanged ends similar to the applicant’s invention), the belt having a first and a second flank (Fig. 1, 20 has two sides which defines the two flanks and an internal recess) between which an internal recess (Fig. 1, internal recess of 20) able to receive the clamping surfaces is delimited (Figs 1 and 5, internal recess of 20 capable of receiving the pipe ends), 
the collar carrying an external retaining device (Fig. 1, external retaining device defined by 16) comprising a polygonal frame (Fig. 1, 16 is rectangular and therefore at least a polygonal frame) having two support sides via which the polygonal frame is supported by the collar (Fig. 1, each of 16 defines two support sides at 26 supported by 20) and a first retaining bar (Fig. 2, one of 22) extending between the two support sides from one to the other of the two support sides so as to form a side of the frame (Fig. 2, one of 22 is radially between both 26 and can be interpreted as forming a side of the polygonal frame) said retaining bar protruding axially from the first flank (Fig. 1, 22 protrudes from 20) while being oriented transversely to an axis of the collar (Fig. 1, 22 is oriented transversely to the axis A) and having a transverse retaining ridge (Fig. 1, edge at 24 defines a transverse ridge of 22 similar to applicant’s invention where the retaining ridge 44A or 44B defines the edge of the retaining bars 42A and 42B), 
said retaining bar being able, from a rest situation in which the retaining ridge projects towards the axis of the collar relative to the edge of the first flank in an unclamped position of the collar, to be elastically deformed to space the retaining ridge away from the axis of the collar (Figs. 1 and 5, edge at 24 is capable of projecting towards the axis A and flexing away from axis A in order to adjust for tolerances when inserting the pipe and having the desired grip around the outer surface of the pipe).  
In regard to claim 11, Mestrum discloses the clamping system according to claim 10, wherein one of the support sides is fastened to the first flank (Fig. 1, in [0029] of the English translation discloses 26 is welded to 20, therefore one of 16 is fastened by welding to 20) and the other of the support sides is wedged against displacement relative to the collar (Fig. 1, the other 16 is also wrapped around 20 and welded against 20, therefore is wedged against 20 and against displacement relative to 20).  
In regard to claim 12, Mestrum discloses the clamping system according to claim 10, wherein the external retaining device comprises a second retaining bar extending between the two support sides from one to the other of the two support sides so as to form another side of the frame (Fig. 2, the other of 22 is radially between both 26 and can be interpreted as forming another side of the polygonal frame), the first and the second retaining bar being disposed on either side of the axis of the collar (Fig. 2, both 22 are located on opposite sides of the longitudinal axis of 20 and therefore, can be interpreted as 22 being disposed on either side of the axis of the collar).
In regard to claim 13, Mestrum discloses the clamping system according to claim 12, wherein the first and second retaining bars form two parallel sides of the frame (Fig. 2, as shown in the cross-section, 22 are at least parallel to each relative to the longitudinal axis of 20, therefore, both 22 can be interpreted as two parallel sides of 16).

Allowable Subject Matter
Claims 1-9 are allowed.

Response to Arguments
Drawings filed on 03/18/2022 are accepted.

Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Mestrum does not disclose, teach, or suggest “a polygonal frame…so as to form a side of the frame” of claim 10, however, the Examiner respectfully disagrees because 16 of Mestrum as a whole forms a polygonal frame having two sides at both 26 which are both supported by 20, and a first retaining bar can be interpreted at one of 22 which extends from 26 and is radially between both 26. See the updated rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679